14‐3404‐cv                                                                     
Cadle Co. v. Fletcher 




                                    In the
              United States Court of Appeals
                         for the Second Circuit
                                                
 
                             AUGUST TERM 2015 
                              No. 14‐3404‐cv 
 
                           THE CADLE COMPANY, 
                             Plaintiff‐Appellee, 
 
                                       v. 
 
               MARGUERITE FLETCHER AND TERRY B. FLETCHER, 
                           Defendants‐Appellants. 
                                             
                                        
               On Appeal from the United States District Court 
                      for the District of Connecticut 
                                             
 
                         ARGUED: SEPTEMBER 25, 2015 
                         DECIDED: OCTOBER 14, 2015 
                                            
 
Before: CABRANES and POOLER, Circuit Judges, and GARDEPHE, 
District Judge.* 
                                        

     The Honorable Paul G. Gardephe, United States District Court for the 
    *

Southern District of New York, sitting by designation. 
 
        On appeal from a judgment of the United States District Court 
for  the  District  of  Connecticut  (Stefan  R.  Underhill,  Judge)  granting 
summary  judgment  to  Plaintiff‐Appellee  on  its  claim  of  fraudulent 
transfer  of  assets  and  denying  a  motion  by  Defendants‐Appellants 
for  partial  summary  judgment.  We  CERTIFY  a  question  to  the 
Connecticut  Supreme  Court  regarding  the  exemption  of  post‐
garnishment residual wages from further execution. 

                                                 
                                          
                               Paul N. Gilmore, Updike, Kelly & Spellacy, 
                               P.C., Hartford, CT, for Plaintiff‐Appellee. 
                                
                               John  W.  Larson  (Nicholas  J.  Harding,  on 
                               the brief), Reid & Riege, P.C., Hartford, CT, 
                               for Defendants‐Appellants. 
                                
                                                 
 
PER CURIAM: 

        This appeal presents an unsettled question of Connecticut law 
regarding  the  interpretation  of  Conn.  Gen.  Stat.  §§  52‐361a  and  52‐
367b1—specifically,  whether  those  sections  exempt  a  judgment 

    1  Conn.  Gen.  Stat.  §  52‐367b,  titled  “Execution  against  debts  due  from 
financial  institution.  Natural  person  as  judgment  debtor,”  provides  that 
“[e]xecution may be granted pursuant to this section against any debts due from 
any financial institution to a judgment debtor who is a natural person, except to 
the extent such debts are protected from execution by” § 52‐361a. In turn, § 52‐




                                          2 
debtor’s  post‐garnishment  residual  wages  held  in  a  third  party’s 
bank  account  from  further  execution,  so  that  they  are  freely 
transferable  under  the  Connecticut  Uniform  Fraudulent  Transfer 
Act,  Conn.  Gen.  Stat.  §  52‐552a  et  seq.  We  believe  it  is  more 
appropriate  for  the  Connecticut  Supreme  Court  to  address  this 
matter in the first instance, because it is in a better position than this 
Court  to  determine  how  to  interpret  these  sections  in  light  of 
Connecticut’s  overall  statutory  scheme.  Accordingly,  we  CERTIFY 
this question to the Connecticut Supreme Court. 

                                  BACKGROUND 

        Plaintiff‐Appellee  The  Cadle  Co.  (“Cadle”)  is  a  judgment 
creditor  of  Defendant‐Appellant  Terry  B.  Fletcher  (“Fletcher”)  with 
respect  to  two  state  court  judgments  amounting  to  more  than  $3 
million,  which  remain  unsatisfied.  The  parties  have  stipulated  that 
since  at  least  2005,  Fletcher  has  transferred  to  his  wife,  Defendant‐
Appellant Marguerite Fletcher, more than $300,000 by depositing, or 
causing her to deposit, his wages into her bank account. During part 
of  this  period,  Cadle  and  another  judgment  creditor  garnished 
Fletcher’s wages.  

        In  2011,  Cadle  sued  the  Fletchers  in  the  District  Court  to 
recover those transfers, bringing three claims under the Connecticut 

361a  allows  a  creditor  to  execute  on  the  debtor’s  wages  in  the  amount  of  “the 
lesser of (1) twenty‐five per cent of his disposable earnings for that week, or (2) 
the  amount  by  which  his  disposable  earnings  for  that  week  exceed  forty  times 
the higher of” the federal or state minimum wage. § 52‐361a(f).  




                                            3 
Uniform Fraudulent Transfer Act (“CUFTA”), Conn. Gen. Stat. § 52‐
552a et seq.2 (Cadle also brought an alternative equitable claim, not at 

   2 CUFTA provides that a 
       transfer made . . . by a debtor is fraudulent as to a creditor, if the 
       creditor’s claim arose before the transfer was made . . . and if the 
       debtor made the transfer . . . : (1) With actual intent to hinder, 
       delay or defraud any creditor of the debtor; or (2) without 
       receiving a reasonably equivalent value in exchange for the 
       transfer or obligation, and the debtor (A) was engaged or was 
       about to engage in a business or a transaction for which the 
       remaining assets of the debtor were unreasonably small in relation 
       to the business or transaction, or (B) intended to incur, or believed 
       or reasonably should have believed that he would incur, debts 
       beyond his ability to pay as they became due. 
Conn. Gen. Stat. § 52‐552e(a). CUFTA defines “transfer” as “every mode . . . of 
disposing of or parting with an asset or an interest in an asset.” Id. § 52‐552b(12). 
Finally, CUFTA defines an asset as “property of a debtor,” but excludes, in 
relevant part, “property to the extent it is generally exempt under 
nonbankruptcy law.” Id. § 52‐552b(2).  
    Connecticut General Statute § 52‐352b, titled “Exempt Property,” provides 
that the  
       following property of any natural person shall be exempt: 
       (a) Necessary apparel, bedding, foodstuffs, household furniture 
       and appliances; 
       (b) Tools, books, instruments, farm animals and livestock feed, 
       which are necessary to the exemptioner in the course of his or her 
       occupation, profession or farming operation; 
       (c) Burial plot for the exemptioner and his or her immediate 
       family; 
       (d) Public assistance payments and any wages earned by a public 
       assistance recipient under an incentive earnings or similar 
       program; 




                                          4 
(e) Health and disability insurance payments; 
(f) Health aids necessary to enable the exemptioner to work or to 
sustain health; 
(g) Workers’ compensation, Social Security, veterans and 
unemployment benefits; 
(h) Court‐approved payments for child support; 
(i) Arms and military equipment, uniforms or musical 
instruments owned by any member of the militia or armed forces 
of the United States; 
(j) One motor vehicle to the value of three thousand five hundred 
dollars, provided value shall be determined as the fair market 
value of the motor vehicle less the amount of all liens and security 
interests which encumber it; 
(k) Wedding and engagement rings; 
(l) Residential utility deposits for one residence, and one 
residential security deposit; 
(m) Any assets or interests of an exemptioner in, or payments 
received by the exemptioner from, a plan or arrangement 
described in section 52‐321a; 
(n) Alimony and support, other than child support, but only to the 
extent that wages are exempt from execution under section 52‐
361a; 
(o) An award under a crime reparations act; 
(p) All benefits allowed by any association of persons in this state 
towards the support of any of its members incapacitated by 
sickness or infirmity from attending to his usual business; 
(q) All moneys due the exemptioner from any insurance company 
on any insurance policy issued on exempt property, to the same 
extent that the property was exempt; 
(r) Any interest of the exemptioner in any property not to exceed 
in value one thousand dollars; 




                                  5 
 issue here.) Both parties moved for partial summary judgment, and 
 the  District  Court  granted  partial  summary  judgment  for  Cadle  on 
 one  of  its  claims.  The  Fletchers  appealed.  The  District  Court 
 subsequently  entered  final  judgment  after  dismissing  Cadle’s 
 equitable claim as moot and dismissing its remaining claims without 
 prejudice.  

                                 DISCUSSION 

I.   Exemption of Post‐Garnishment Residual Wages 

        This  case  presents  a  question  of  Connecticut  law  that  no 
 appellate  court  has  answered:  whether  Conn.  Gen.  Stat.  §§  52‐361a 
 and  52‐367b,  read  together,  exempt  post‐garnishment  residual 

        (s) Any interest of the exemptioner not to exceed in value four 
        thousand dollars in any accrued dividend or interest under, or 
        loan value of, any unmatured life insurance contract owned by the 
        exemptioner under which the insured is the exemptioner or an 
        individual of whom the exemptioner is a dependent; 
        (t) The homestead of the exemptioner to the value of seventy‐five 
        thousand dollars, or, in the case of a money judgment arising out 
        of services provided at a hospital, to the value of one hundred 
        twenty‐five thousand dollars, provided value shall be determined 
        as the fair market value of the real property less the amount of any 
        statutory or consensual lien which encumbers it; and 
        (u) Irrevocable transfers of money to an account held by a debt 
        adjuster licensed pursuant to sections 36a‐655 to 36a‐665, 
        inclusive, for the benefit of creditors of the exemptioner. 
 Notably, this statute does not provide that the balance of wages, post‐
 garnishment, is exempt from execution. 
  




                                         6 
wages  held  in  a  third  party’s  bank  account  from  further  execution, 
so that they become freely transferable under CUFTA.  

       The  District  Court  answered  that  question  in  the  negative. 
Although  its  well‐reasoned  opinion  accords  with  an  earlier  District 
of  Connecticut  decision3  and  one  Superior  Court  opinion,4  the 
weight  of  state  authority—including  two  Superior  Court  cases,5  an 
opinion of the state Attorney General,6 and a Judicial Branch form7— 
has adopted the contrary view. 




    Cadle Co. v. Jones, No. 3:00CV316WWELEAD, 2004 WL 2049321, at *6 (D. 
   3

Conn. Aug. 20, 2004). 
    Schoonmaker George & Colin, P.C. v. Siriwardene, No. FSTCV095010883S, 2009 
   4

WL 3086381, at *1 (Conn. Super. Ct. Aug. 24, 2009). 
   5 Cmty. Inv. Corp. v. Sirico Prof’l Servs., No. NNHCV146051279, 2015 WL 
4880282, at *5 (Conn. Super. Ct. July 16, 2015); Discover Bank v. Marchetti, No. 
HHBCV116010114, 2012 WL 3064665, at *4 (Conn. Super. Ct. June 21, 2012).  
   6  Conn. Att’y Gen. Op. No. 2002‐005, 2002 WL 393991, at *4 (Feb. 1, 2002); cf. 
Wiseman v. Armstrong, 850 A.2d 114, 127 (Conn. 2004) (“Although an opinion of 
the attorney general is not binding on a court, it is entitled to careful 
consideration and is generally regarded as highly persuasive.” (internal 
quotation marks omitted)). 
   7  Form JD‐CV‐24a, Appellant’s Br. Add. 15. Connecticut courts have 
sometimes looked to Judicial Branch forms in construing statutes, see In re Elvin 
G., 78 A.3d 797, 821 (Conn. 2013) (Zarella, J., dissenting); State v. Bernacki, 52 A.3d 
605, 630 n.14 (Conn. 2012) (Eveleigh, J., dissenting); In re Darlene C., 717 A.2d 
1242, 1249 (Conn. 1998), although Cadle has sharply criticized the process by 
which this particular form was issued, see Appellee’s Br. 46‐49. 




                                           7 
II.      Certification 

             We are permitted to certify a question to the Supreme Court of 
      Connecticut  “if  the  answer  may  be  determinative  of  an  issue  in 
      pending  litigation  in  the  certifying  court  and  if  there  is  no 
      controlling  appellate  decision,  constitutional  provision  or  statute  of 
      this  state.”  Conn.  Gen.  Stat.  §  51‐199b(d);  see  also  2d  Cir.  Local  R. 
      27.2(a).  “We  have  long  recognized  that  state  courts  should  be 
      accorded  the  first  opportunity  to  decide  significant  issues  of  state 
      law through the certification process, and that, especially where the 
      issues  implicate  the  weighing  of  policy  concerns,  principles  of 
      comity  and  federalism  strongly  support  certification.”  Munn  v. 
      Hotchkiss Sch., 795 F.3d 324, 334 (2d Cir. 2015) (brackets and internal 
      quotation marks omitted).  

             Certification  is  appropriate  here  for  three  reasons.  First,  this 
      question is determinative of the pending appeal, and no prior case is 
      controlling.  Second,  the  divergence  between  federal  and  state 
      interpretation counsels in favor of certification. Third, postjudgment 
      execution is a deeply sensitive policy matter for Connecticut, whose 
      legislature  recently  revised  §  52‐367b.  We  believe  it  is  more 
      appropriate  for  the  Connecticut  Supreme  Court  to  address  this 
      matter in the first instance because it is in a better position than this 
      Court  to  determine  how  to  interpret  these  sections  in  light  of 
      Connecticut’s overall statutory scheme.  




                                              8 
                             CONCLUSION 

       For  the  foregoing  reasons  and  pursuant  to  Conn.  Gen.  Stat. 
§ 51‐199b  and  Local  Rule  27.2  of  this  Court,  we  respectfully 
CERTIFY to the Connecticut Supreme Court the following question: 

       “Do  Conn.  Gen.  Stat.  §§  52‐361a  and  52‐367b,  read  together, 
exempt  post‐garnishment  residual  wages  held  in  a  third  party’s 
bank  account  from  further  execution,  so  that  they  become  freely 
transferable  under  the  Connecticut  Uniform  Fraudulent  Transfer 
Act, Conn. Gen. Stat. § 52‐552a et seq.?” 

       “The  Connecticut  Supreme  Court  may  modify  [this] 
question[] as it sees fit and, should it choose, may direct the parties 
to address other questions it deems relevant.” Munn, 795 F.3d at 337.  

       It is hereby ORDERED that the Clerk of this Court transmit to 
the  Clerk  of  the  Connecticut  Supreme  Court  a  copy  of  this  opinion 
as  our  certificate,  together  with  a  complete  set  of  the  briefs,  the 
appendix,  and  the  record  filed  in  this  Court  by  the  parties.  The 
parties shall bear equally all fees and costs that may be imposed by 
the Connecticut Supreme Court in connection with this certification. 
This  panel  retains  jurisdiction  over  this  case  and  will  resume  its 
consideration of this appeal after the disposition of this certification 
by the Connecticut Supreme Court. 




                                      9